Citation Nr: 0431652	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-09 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for residuals of 
tympanic membrane perforations, to include tinnitus.  

4.  Entitlement to service connection for a right maxillary 
cyst.  

5.  Entitlement to service connection for a right ankle 
sprain.  

6.  Entitlement to service connection for a left ankle 
sprain.  

7.  Entitlement to service connection for right leg nerve 
damage.  

8.  Entitlement to service connection for impacted teeth.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION


The appellant had active service from June 1977 to April 
1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in February 2004.  A 
transcript of the hearing has been associated with the claims 
folder.  At the hearing, the appellant withdrew the issue of 
entitlement to service connection for coronary artery 
disease.  He provided a waiver of initial original agency 
jurisidiction (AOJ) consideration for evidence submitted at 
the hearing.  In addition, the Board has recharacterized the 
issue pertaining to the ear as set forth above.  At the 
hearing, the appellant clarified that the issue was one for 
service connection for residuals of a tympanic membrane 
perforation, to include tinnitus.  Transcript at 2-3 & 14.  
(2004).  The AOJ previously interpreted the appellant's claim 
as one for a left ear deformity.  This recharacterization 
does not prejudice the appellant because the disability being 
adjudicated is the same as the disability that has been 
adjudicated during the pendency of the appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  The Board notes that 
a rating decision pertaining to tinnitus was issued in 
February 2003 and a supplemental statement of the case as to 
a left ear deformity was issued in May 2003.  

The issues of entitlement to service connection for 
hypertension, hemorrhoids, right ankle sprain, left ankle 
sprain, a right maxillary cyst, impacted teeth, and right leg 
nerve damage are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of tympanic membrane perforations, to include 
tinnitus, were not manifest in service and are not 
attributable to service.  


CONCLUSION OF LAW

Residuals of tympanic membrane perforations, to include 
tinnitus, were not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria and Analysis 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
January 2002 and February 2003 rating decisions of the 
reasons and bases for the decisions.  He was further notified 
of this information in the February 2003 statement of the 
case. The Board concludes that the discussions in the January 
2002 and February 2003 rating decisions and in the statement 
of the case, which were sent to the appellant, and informed 
him of the information and evidence needed to substantiate 
the claim.  By letter dated in April 2001, he was advised of 
the evidence he needed to submit to substantiate his claim, 
VA's duty to notify him about his claim, VA's duty to assist 
in obtaining evidence for his claim, what the evidence must 
show to substantiate his claim, what information or evidence 
was needed from him, what he could do to help with his claim, 
and what VA had done to help with his claim.  By letter dated 
in February 2004, he was advised of the procedures by which 
to submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  He was afforded a 
hearing.  The actions of the Veterans Law Judge at the 
hearing complied with 38 C.F.R. § 3.103.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant with regard to this issue.  

Analysis

In order to establish service connection, the evidence must 
show that the appellant has a chronic disability due to 
disease or injury related by competent evidence to service.  
Essentially, the appellant asserts that he has tinnitus as a 
result of tympanic membrane perforations, a result of noise 
exposure and/ or inner ear pressure in association with 
flying during service.  

Service medical records, to include reserve records, are 
negative for complaints or findings of tinnitus.  In April 
1979, the veteran complained of sharp pain in the left ear.  
A superior injection of the tympanic membranes was noted, 
bilaterally.  The relevant impression was possibly early 
otitis media.  In December 1980, his ears and drums were 
normal and he denied ear trouble.  In an April 1982 annual 
flight examination, the ears and drums were normal and he 
denied ringing in his ears, earaches, and running ears.  In 
September 1982 and September 1983 flight examinations, the 
ears and drums were normal.  He specifically denied ringing 
in the ears, earaches, and running ears in September 1982.  
At separation, in April 1985 and on annual flight 
examinations through October 1995, the ears and drums were 
normal, and he denied ear trouble.  

A December 1998 record of treatment notes the appellant had 
developed left otalgia four days earlier.  He reported that 
he had had episodes of perforated ear drums in the past and 
an ear infection four years previously.  Decreased hearing 
and intermittent tinnitus was noted.  A January 1999 record 
of treatment notes a 2-week history of tinnitus.  Pulsatile 
tinnitus was noted in February 1999.  The assessment was 
resolved symptoms except baseline constant tinnitus 
bilaterally.  

The October 2002 VA examiner stated that he reviewed the C-
file.  He opined that it was more likely than not that the 
appellant's tinnitus was not related to noise exposure during 
service.  He noted that the only evidence found for the 
tinnitus was post-service and that it appeared to have been a 
transient middle ear problem with associated intermittent, 
pulsatile tinnitus.  He related that such supported a finding 
for ear disease as the etiology for tinnitus, rather than any 
service event.  He stated that there was no evidence of 
tinnitus during service and that the post-service evidence 
showed intermittent, pulsatile tinnitus in association with a 
transient middle ear problem.  The examiner unequivocally 
concluded that there was no scientific or medical literature 
that would support a finding that the appellant's tinnitus 
was caused by a remote experience of noise exposure that did 
not produce either hearing loss or tinnitus proximal to the 
time of the exposure.  

Tinnitus was first shown after service, and the current 
evidence does not otherwise show tympanic perforations or 
residuals thereof.  The Board notes that the appellant is 
competent to report his symptoms; however, he is not a 
medical professional and his statements do not constitute 
competent medical evidence that residuals of tympanic 
membrane perforations, to include tinnitus, are related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The most probative evidence 
establishes that remote post-service tinnitus is more than 
likely unrelated to the service.  The VA examiner 
specifically stated that the etiology of tinnitus was ear 
disease, not an event in service.  The Board finds the VA 
opinion to be competent and supported by contemporaneous 
documentation consisting of earlier normal findings.  Such 
evidence is far more probative than the appellant's 
unsupported lay opinion.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for residuals of tympanic membrane 
perforations, to include tinnitus, is denied.  


REMAND

Initially, the Board notes that the records reflect that in 
addition to active service from June 1977 to April 1985, the 
appellant had reserve service.  The dates of reserve service, 
to include any periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) have not been 
certified by the service department.  

Service medical records reflect that the appellant sustained 
a left ankle sprain in April 1982 while playing soccer.  At 
separation in April 1985, the lower extremities were normal.  
In a letter from the appellant's VA physician, submitted at 
the hearing before the undersigned Veterans Law Judge in 
February 2004, Dr. M. G. stated that magnetic resonance 
imaging (MRI) in February 2003 showed significant arthrosis 
and tendinosis of both ankles, and that it would be 
reasonable to surmise that since 'old trauma' was present on 
the plain film of February 2002, the injuries represented 
trauma sustained during service.  The report of MRI is not of 
record.  Moreover, right ankle problems were treated in 1990 
and 1991, but, again, the dates of the veterans' periods of 
ACDUTRA or INACDUTRA have not been verified.  

Service medical records reflect that the appellant sustained 
abrasions on and around the right elbow and hip in 
association with a motorcycle accident in April 1979.  
Reserve records show irritation of the lateral femoral 
cutaneous nerve in August 1988.  The September 2002 VA 
examiner diagnosed right lateral femoral cutaneous 
neuropathy.  The examiner stated that in order to conclude 
that the right lateral femoral cutaneous neuropathy was 
related to service, numbness starting at the time of the 
accident or a laceration at or near the lateral femoral 
cutaneous nerve would have to be shown.  

Service medical records note that x-ray examination in August 
1977 showed opacity in the front of the right maxillary 
sinus.  The diagnosis was right maxillary block.  In 
September 1977, he underwent sinus irrigation and a reduction 
in the size of a retention cyst.  In March 1978, the 
appellant complained of sinusitis.  Pain in the right jaw was 
noted.  Slight right maxillary tenderness was noted.  The 
assessment was right maxillary cyst with fluid.  X-ray 
examination of the sinuses showed evidence of chronic 
membranous disease involving the frontal sinuses, as well as 
an increased calcific density.  The report notes it appeared 
to be a small osteoma.  Soft tissue density in the base of 
the right maxillary was noted to possibly represent a mucous 
retention cyst.  In April 1979, the impression was early 
otitis media or TMJ pain.  Pain in the upper jaw and a 
possible infection of the wisdom teeth was noted.  In April 
1997, a sinus infection was noted.  There is insufficient 
evidence to make a determination as to whether any current 
sinus disorder or impacted teeth are related to service.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should request certification 
of all reserve service, to include any 
periods of ACDUTRA or INACDUTRA.  The 
certification should be associated with 
the claims file.  

2.  The AOJ should obtain up-to-date 
treatment records pertaining to the 
veteran from the VA San Diego Health 
Care System.  The report of the MRI 
accomplished in February 2003 should be 
obtained.

3.  The AOJ should schedule the 
appellant for appropriate VA 
examination(s) to determine the nature 
and etiology of any current left or 
right ankle disorder or right leg nerve 
damage.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination(s).  
The examiner(s) should express an 
opinion as to the following:  

a.  Is it at least as likely as 
not (50 percent or more) that 
any identified left ankle 
disorder is related to service 
from 1977 to 1985, to include 
the left ankle sprain in April 
1982? 

b.  Is it at least as likely as 
not (50 percent or more) that 
any identified right ankle 
disorder is related to service 
from 1977 to 1985? 

c.  When is the most likely 
onset of any currently 
identified left ankle disorder? 

d.  When is the most likely 
onset of any currently 
identified right ankle 
disorder?

e.  Does the veteran currently 
have right leg nerve damage, 
and, if so, is it as likely as 
not related to the injuries 
sustained in the motorcycle 
accident in April 1979?

f.  If current right leg nerve 
damage is found, what is its 
relationship to the irritation 
of the lateral femoral 
cutaneous nerve noted in August 
1988?

4.  The AOJ should schedule the veteran 
for appropriate examination to determine 
whether or not he currently has 
hemorrhoids.

5.  The AOJ should schedule the veteran 
for appropriate examination to determine 
whether or not he currently has a right 
maxillary sinus cyst or residuals 
thereof.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should express an opinion as to 
the relationship, if any, between any 
current right maxillary sinus disorder 
and the maxillary problems treated in 
service in 1977 and 1978. 

6.  The AOJ should review the claims 
file and readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued.  

7.  The appellant must submit any service 
medical records (or complete copies 
thereof) in his possession that have not 
been associated with the claims file.  

8.  The appellant is notified that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.  

9.  The appellant is advised that 
failure to report for a scheduled VA 
examination may result in the denial of 
the claim.  38 C.F.R. § 3.655.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



